Title: To Benjamin Franklin from Joseph Dowse, 27 July 1747
From: Dowse, Joseph
To: Franklin, Benjamin


Sir
Boston July 27 1747
Mrs. Steel who got here last week desires me to write you in her behalf, to acknowledge the many kind Acts of Freindship she hath received from you and at the same time to sollicit you to let me or her know what new Matter you had received after her leaving Philadelphia to be displeased with her or her conduct as you Seem to be in a letter she received after she left you. She assures me she is not consious of any thing either said or done and doth with the utmost Sincerity esteem you her freind, and therefore thinks she can fairly chalange your open Answer to this earnest demand. I tell her Im assured from your Character there must have happned some Mistake between you, or some ill minded persons delivered wrong representations or fashoods. To this desire of Mrs. Steel, I would add my own and pray you would be so kind as to comply with her request and let me know, if you please, what hath been the cause of these surmises. Please also let me know whether you have sold her Horse and Chair and what she may be indebted to you which I will with the utmost care see you reimbursd: Your complyance with this request will greatly oblidge Sir Your Most Humble Servant
Joseph Dowse

I beleive it would be best to dispose of the Horse &c. assoon as may be for what it will fetch. I can assure you Mrs. Steel speaks of you, and your kindness with the greatest esteem.

 Addressed: To  Mr: Benja Franklin  at  Philadelphia